Citation Nr: 1605183	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  06-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for an acquired psychiatric disorder, and  from an April 2010 rating decision of the RO in Cheyenne, Wyoming, which granted the Veteran's claim for entitlement to service connection for dysthymic disorder and alcohol dependence, awarding a 50 percent disability rating effective September 22, 2005, a temporary 100 percent disability rating due to hospitalization over 21 days effective May 9, 2007 through June 31, 2007, a 50 percent disability rating effective July 1, 2007 through February 23, 2009, and a 10 percent disability rating effective from February 24, 2009.  The Veteran submitted a timely Notice of Disagreement with the evaluations assigned.  The Cheyenne, Wyoming RO currently has jurisdiction over this matter.

In an October 2012 rating decision, the Cheyenne RO increased the evaluation for dysthymic disorder, late onset, and alcohol dependence to 70 percent, effective October 25, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remained in appellate status for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

In an April 2014 decision, the Board found that an initial rating in excess of 50 percent for dysthymic disorder and alcohol dependence prior to January 30, 2009, was not warranted, but found that a 70 percent evaluation was warranted since January 30, 2009, subject to the law and regulations governing payment of monetary benefits.  The Cheyenne RO implemented this award in a May 2014 rating decision.

Also in the April 2014 decision, the Board found that the issue of entitlement to a TDIU had not been raised by the record.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2015 order, the Court issued a Memorandum Decision partially upholding the Board's decision, but vacating the portion of the Board's decision regarding entitlement to a TDIU.  The case was returned to the Board for compliance with the Memorandum Decision.  

The issue of entitlement to a temporary total (100 percent) evaluation for inpatient treatment at the VA Medical Center in Sheridan for service connected dysthymic disorder, late onset, and alcohol dependence, has been raised by the record in a December 2015 filing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To obtain information regarding the Veteran's employment during the applicable appeal period and to provide the Veteran with sufficient notice.

In July 2015, the Court remanded this matter for adequate consideration of entitlement to a TDIU, stating that the Board failed to provide an adequate statement of reasons and bases for the determination that a claim for TDIU was not raised by the record, and failed to adequately address a favorable November 2011 medical opinion.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The beginning of the relevant appeal period for the Veteran's claim for an increased initial evaluation for dysthymic disorder and alcohol dependence is September 22, 2005, the date of the initial claim for entitlement to service connection.   In a July 2007 Compensation and Pension examination, the Veteran reported being unable to work due to depression.  In a March 2009 statement, he reported that his mental health challenges represent a daily struggle and make it extremely difficult to maintain any kind of employment.  As noted by the Court, a November 2011 VA examination report includes a finding that the Veteran had "not been working for the past 1 year, probably because of his severe symptoms of depression and mood swings. . . ."  The examiner concluded that mood disturbance was sufficiently severe to cause marked impairment in occupational functioning.   Finally, in a post-remand brief submitted after the issue was returned to the Board by the Court, the Veteran's attorney representative argued that the Veteran is entitled to a TDIU.  Based on this evidence, the Board finds that the record, as it now stands, very clearly raises a claim for entitlement to TDIU as part of the claim for entitlement to an increased initial evaluation for the Veteran's mental health disorders.  The Board thus finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran.

In December 2015, the Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, wherein he identified prior employment doing roofing work for a few weeks in August 2014 (with company HHI) and doing drywall work from May 2010 to October 2010 (with company YC).  The Veteran also wrote that his disability affected full-time employment in August 2008, that the last date he worked full-time was in 2011, and that the date he became too disabled to work was August 2009.  The Board notes, however, that although the Veteran stated that he last worked full-time in 2011, he did not provide any information regarding his employment or employer from 2011.  A July 2009 VA psychiatric admission evaluation note includes a notation that the Veteran reported working with a construction company (SMC) which ended because the project was finished at his location.  The Veteran did not list this employment on his VA Form 21-8940.  As the Veteran, through his attorney, has contended that his service connected disabilities rendered him unable to obtain and maintain substantial gainful employment since January 30, 2009, complete information regarding the Veteran's employment since that time is particularly important for informed adjudication of this claim.  On remand, the AOJ should contact the Veteran and request additional information regarding his employment history since this time, to include his job duties, hours worked per week, monthly income, and the names and address of any employer, to include the construction company (SMC) identified in a July 2009 VA psychiatric admission evaluation note.  Another VA Form 21-8940 should be provided for the provision of such information and to for the Veteran to provide VA with the necessary authorization to obtain any relevant records from the source(s) identified.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate VCAA notification letter regarding his claim for entitlement to a TDIU. Provide the Veteran with an additional VA Form 21-8940 and request that he provide clarification, and further details/information, regarding his employment since January 30, 2009. 

*In particular, the Board notes that on his prior VA Form 21-8940, the Veteran identified 2011 as the last date he worked full-time, but did not include any further information about his employment in 2011.  A July 2009 VA psychiatric note also states that the Veteran reported working with a construction company (SMC) after his prior inpatient stay, but such employment was not identified on the VA Form 21-8940. 

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name should be used in order to aid him in responding to the request.)

2.  Thereafter, send VA Form 4192 to the Veteran's past employers (to include HHI, YC, SMC, and any other employer identified by the Veteran in response to the development in part 1) to obtain relevant information regarding the Veteran's past employment.

3.  After completing the aforementioned directives, conduct any further development deemed necessary (to potentially include obtaining a retrospective medical opinion as to the effect of the Veteran's dysthymic disorder and alcohol dependence on his occupational functioning), then adjudicate the Veteran's claim for entitlement to a TDIU in light of all the evidence of record.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






